1


 1   September 22, 2015
 2   03-15-00517-CV
 3   TC #C-1-CV-15-003949
 4   Bulltiger, Inc. And Stephen Brent Jenkins v. Motus Digital,
 5   Inc.
 6

 7   I have received the notice for the above styled case. As of
 8   today I have not received a payment for the court reporter's
 9   record in this case.
10   Please contact me if you have any further questions.
11   Thank you,
12

13   Amanda Anderson, CSR
14   Official Court Reporter
15   County Court at Law No. 2
16   Travis County, Texas
17   1000 Guadalupe St., Rm 211
18   Austin, Texas 78701
19   512 854-9250
20   FAX: 512 854-4724
21

22

23

24

25